ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species a, Figures 1-2, claims 1-5, 10-16 and 20 in the reply filed on 02/25/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5, 10-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krivoruchko U.S. Publication 2017/0312078 A1 in view of Vidlund et al. U.S. Publication 2017/0079790 A1.
Regarding Claims 1, 3, Krivoruchko discloses a system 100 for replacing a native mitral valve (as seen in Figure 1A), the system comprising: a replacement heart valve prosthesis 102 (paragraphs [0013-0014]); a frame 108 shaped for placement on the exterior of a heart (abstract and paragraph [0013]), the frame 108 having a generally conical structure adapted for preserving a shape of the heart (paragraphs [0021] and [0024]), and a tether 106, 106a-106d secured to the replacement heart valve prosthesis 102 and slidably coupled to the frame (paragraphs [0017-0018], [0020]). Krivoruchko further discloses the frame 108 has a longitudinal length of at least 4 cm (see paragraph [0024], the anchor 108 has a dimension corresponding to the dimensions of the apex of the patient’s heart, which can be up to 100 mm) and is shaped and sized to wrap around or substantially conform to an exterior area of an apical portion 101 of the heart H and provide sufficient surface area to distribute the stresses applied to the anchor and limit the stress applied to the apical region and to the ventricles and avoid damage to the opposing tissue of the heart wall (paragraph [0013] and [0024]). Krivoruchko does not expressly disclose the frame comprising a plurality of fingers extending upwardly from a lower end of the frame, and wherein at least some of the fingers have different lengths. Vidlund et al. teaches a system for replacing a native mitral valve (as seen in Figures 4-6), the system comprises a replacement heart valve prosthesis 200, a frame 239 shaped for placement on the exterior of a heart (as seen in Figures 4-6) and a tether 236, wherein the frame is shown to have different shapes (see Figures However, Krivoruchko does not expressly disclose wherein the frame is shaped to extend upwardly from the lower end by at least 20 percent of a length of the heart. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Krivoruchko’s frame to have a longitudinal length to extend by at least 20 percent of the length of a heart for the purpose of being shaped and sized to wrap around or substantially conform to an exterior area of an apical portion of the heart and provide sufficient surface area to distribute the stresses applied to the anchor and limit the stress applied to the apical region and to the ventricles and avoid damage to the opposing tissue of the heart wall (as taught in Krivoruchko). 
Claims 2, 13, Krivoruchko discloses wherein the frame 108 is formed from a wire (Krivoruchko discloses the anchor 108 is made from a frame 118, the frame is elastic and can be made of self-expandable material Nitinol, see paragraph [0021], see Figures 1B and 2C).
Regarding Claims 4, 15, Krivoruchko does not expressly disclose wherein the fingers are circumferentially spaced for placement between arteries of the heart. Vidlund et al. teaches a system for replacing a native mitral valve (as seen in Figures 4-6), the system comprises a 
Regarding Claims 5, 16, Krivoruchko discloses wherein the anchor further comprises a tether adjustment mechanism (a fastener that allows for movement in the proximal or distal direction to adjust the length of the tether between the valve support and the anchor frame 108) configured to adjust a position of the tether relative to the frame (paragraphs [0020]).
Regarding Claim 10, Krivoruchko discloses wherein the frame 108 is sized and shaped for the lower end to engage an apex of the heart (paragraphs [0046] and [0069]) and to distribute loads along non-apical portions of the heart. This limitation is a functional recitation, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding Claims 11, 12, Krivoruchko discloses a system 100 for replacing a native mitral valve (as seen in Figure 1A), the system comprising: a replacement heart valve prosthesis  (see paragraph [0024], the anchor 108 has a dimension corresponding to the dimensions of the apex of the patient’s heart, which can be up to 100 mm) and is shaped and sized to wrap around or substantially conform to an exterior area of an apical portion 101 of the heart H and provide sufficient surface area to distribute the stresses applied to the anchor and limit the stress applied to the apical region and to the ventricles and avoid damage to the opposing tissue of the heart wall (paragraph [0013] and [0024]). However, Krivoruchko does not expressly disclose wherein the frame is shaped to extend upwardly from the lower end by at least 30 percent of a length of the heart. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Krivoruchko’s frame to have a longitudinal length that extends at least 30 percent of the length of a heart for the purpose of being shaped and sized to wrap around or substantially conform to an exterior area of an apical portion of the heart and provide sufficient surface area to distribute the stresses applied to the anchor and limit the stress applied to the apical region and to the ventricles and avoid damage to the opposing tissue of the heart wall (as taught in Krivoruchko). 
Regarding Claim 14, Krivoruchko does not expressly disclose the frame comprising a plurality of fingers. Vidlund et al. teaches a system for replacing a native mitral valve (as seen in Figures 4-6), the system comprises a replacement heart valve prosthesis 200, a frame 239 
Regarding Claim 20, Krivoruchko discloses wherein the frame is collapsible (paragraph [0021] and as seen in Figures 2B-2C).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SEEMA MATHEW/
Primary Examiner, Art Unit 3774